Citation Nr: 0126137	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01-01 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than July 22, 1997, 
for the award of special monthly compensation for the aid and 
attendance of another person.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted special monthly compensation 
based on the need for the regular aid and attendance of 
another person, effective as of July 22, 1997.  The veteran 
thereafter indicated disagreement with that effective date, 
and perfected his appeal.

In a rating action issued in March 1998, the St. Petersburg 
RO determined that a March 1972 rating decision, wherein the 
New York RO awarded a 100 percent disability rating for 
service-connected schizophrenia, was not clearly and 
unmistakably erroneous, notwithstanding the New York RO's 
failure to address the question of entitlement to aid and 
attendance or housebound benefits.  A review of the veteran's 
claims folder, however, does not indicate that he was 
furnished with notice of the March 1998 decision.  This 
matter is accordingly referred to the St. Petersburg RO for 
action as appropriate.

The Board also notes that the issue of whether the March 1972 
rating decision was clearly and unmistakably erroneous is not 
inextricably intertwined with the issue currently on appeal.  
The question of whether an effective date prior to July 22, 
1997, can be assigned for the award of special monthly 
compensation based on the need for aid and attendance 
concerns a different factual issue, and requires the 
application of different laws and regulations than those that 
pertain to the question of whether a March 1972 rating 
decision was clearly and unmistakably erroneous.  The Board 
accordingly finds that appellate review of the issue on 
appeal can be accomplished at this time.




FINDINGS OF FACT

1.  The veteran's claim for special monthly compensation 
based on the need for the aid and attendance of another 
person was received by VA on July 22, 1997.

2.  Entitlement to special monthly compensation based on the 
need for the aid and attendance of another person is shown as 
of July 22, 1997.

3. Entitlement to special monthly compensation based on the 
need for the aid and attendance of another person is not 
shown in the one-year period prior to July 22, 1997.


CONCLUSION OF LAW

The criteria for the award of special monthly compensation 
for the aid and attendance of another person prior to July 
22, 1997, are not met.  38 C.F.R. §§  3.350, 3.351, 3.352, 
3.400(o) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001). 

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for an earlier effective date, and the veteran has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  The 
Board accordingly concludes that the RO has either complied 
with, or gone beyond, these provisions. 

Moreover, the veteran has been advised several times of the 
laws and regulations pertaining to the issue at hand, both in 
a rating decision and in a statement of the case.  The Board 
therefore finds that the RO has complied with both the duty 
to assist and the duty to notify provisions of the VCAA, 
implementing regulations and internal VA guidance, and that 
in light of all of these considerations, it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  See Bernard v. Brown, 4 Vet. 
App. 384.

The basic facts in this case are as follows.  The veteran 
has, essentially, been deemed 100 percent disabled due to 
service-connected disability (on either a schedular basis or 
as totally disabled due to industrial impairment as a 
consequence of service-connected disabilities) since April 
10, 1971, the day following his last day of active service.  
In March 1993, after Board restoration of that 100 percent 
following prior reduction of that rating by the RO, the RO, 
inter alia, found that the veteran was not shown to be 
housebound or in need of aid and attendance.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, by means of a letter dated April 13, 1993; a copy 
of this letter is associated with his claims folder.

A VA outpatient treatment record dated July 22, 1997, shows 
that the veteran "has requested assistance to petition for 
aid and attendance."  As indicated above, this benefit was 
ultimately granted, effective as of that date.

The Board must first point out that the veteran, following 
notification of the RO's denial of aid and attendance 
benefits in March 1993, was advised on April 13, 1993, of 
that determination, and of appellate rights and procedures, 
notwithstanding his more recent contentions to the contrary.  
The veteran did not indicate disagreement with that decision 
by April 13, 1994.  That decision, accordingly, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2001).  
It may be reopened only upon the submittal of evidence that 
is both new and material.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 3.156(a) (2001).  The veteran has not alleged 
that he has submitted any such evidence, nor has evidence 
that could be deemed new and material been received by VA.

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life. 38 
C.F.R. §§ 3.350, 3.351 (2001).  At the outset, the Board 
notes that the veteran was granted entitlement to special 
monthly compensation based upon the third criterion.

The elements considered in making a determination regarding 
the third criterion for establishing entitlement to aid and 
attendance benefits include the inability, due to service- 
connected disability, to perform such tasks as to dress and 
undress oneself, to maintain ordinary cleanliness, to feed 
oneself, to attend to the wants of nature, or to have such 
physical or mental incapacity that the care or assistance on 
a regular basis of another person to protect the veteran from 
hazards or dangers incident to his daily environment is 
necessary.  38 C.F.R. § 3.352(a) (2001).

With specific regard to the question of entitlement to an 
effective date prior to July 22, 1997 (but not earlier than 
April 13, 1993) for the award of special monthly compensation 
for the aid and attendance of another person, the Board notes 
that pertinent regulations stipulate that the effective date 
for an increase in compensation is the date of receipt of the 
claim or the date that entitlement arose, whichever date is 
later.  38 C.F.R. § 3.400(o)(1) (2001).  These regulations 
also provide, however, that an effective date can be the 
earliest date as of which it is factually ascertainable that 
an increase in disability (in this case, special monthly 
compensation based on the need for aid and attendance) had 
occurred, if the claim is received within one year from that 
date; otherwise, the appropriate effective date is the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2001).  

As indicated above, the veteran sought VA outpatient 
assistance on July 22, 1997, with regard to filing a claim 
for aid and attendance benefits.  This, accordingly, is the 
date of his claim.  A review of the record does not indicate 
that any document that could be construed as an informal 
claim was submitted or otherwise obtained by VA prior to that 
date; see 38 C.F.R. § 3.155 (2001).  In that July 22, 1997, 
record, a VA physician indicated that the veteran "requires 
love and care the 24 hours of the day."  This satisfies the 
requirement that an increase in disability (the need for 
regular aid and attendance) be shown.  Inquiry into whether 
the veteran's claim, or his entitlement to the benefit 
sought, was "later" need not be undertaken, since both 
criteria were satisfied on the same date, which was July 22, 
1997.

However, inquiry must be made into whether entitlement to 
special monthly compensation based on the need for aid and 
attendance was shown within the one-year period prior to the 
receipt of the claim; that is, whether such entitlement is 
shown at any time between July 22, 1996, and July 21, 1997.  
This question must be answered in the negative.  While the 
veteran was deemed to have been 100 percent disabled as a 
result of his schizophrenia during this period, the evidence 
does not demonstrate that special monthly compensation based 
on the need for aid and attendance was warranted; to the 
contrary, the record is devoid of medical evidence dated 
during the period in question.  The Board is unwilling to 
infer from medical evidence dated subsequent to July 22, 
1997, that the veteran required regular aid and attendance 
prior to that date, in the absence of specific medical 
findings to that effect.

In brief, the evidence demonstrates that July 22, 1997, is 
the date that the veteran's claim for special monthly 
compensation based on the need for aid and attendance was 
received by VA, and the date that entitlement to that benefit 
arose.  The evidence also does not demonstrate that 
entitlement arose at any time during the one-year period 
prior to July 22, 1997.  The Board therefore concludes that 
the criteria for the award of special monthly compensation 
for the aid and attendance of another person prior to July 
22, 1997, are not met.


ORDER

An effective date earlier than July 22, 1997, for the award 
of special monthly compensation for the aid and attendance of 
another person, is denied.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

